Citation Nr: 0027958	
Decision Date: 10/23/00    Archive Date: 11/01/00

DOCKET NO.  99-11 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a fracture of the 
right forearm.  

2.  Evaluation of service-connected degenerative arthritis of 
the distal interphalangeal joint, left middle finger (left 
middle finger disorder herein).  


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had honorable active military service from July 
1977 to July 1980, and from January 1988 to February 1993.  
Only service medical records from this later period of 
service have been obtained, as detailed in the following 
Board Remand.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the RO, 
which awarded service-connection and a non-compensable 
evaluation for degenerative arthritis of the distal 
interphalangeal joint, left middle finger, and denied a claim 
of service connection for a fracture of the right forearm.  

It is noted that the veteran's April 1999 substantive appeal 
(VA Form 9) included requests for both a hearing before a 
hearing officer at the RO and before a traveling Member of 
the Board sitting at the RO (Travel Board hearing).  
Subsequently, the veteran was scheduled for an RO hearing in 
June 1999, but he failed to show after due notice.  The 
hearing was rescheduled for August 1999, but the veteran 
canceled this hearing request on the day of the scheduled 
hearing.  See VA Report of Contact, August 25, 1999.  Later 
in August 1999, the veteran also formally withdrew a 
"hearing" request, which the Board reasonably assumes 
evidences his desire to withdrawal his Travel Board hearing 
request as well.

As noted above, the veteran's appeal of the left finger 
rating issue was initiated following an original award in 
July 1998.  Consequently, the rating issue on appeal is not 
the result of a claim for "increased" entitlement, but the 
propriety of the initial evaluation, as well as any 
subsequent staged ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  

REMAND

The veteran's increased rating claim, which questions the 
propriety of an initial evaluation for service-connected left 
middle finger disorder, is well grounded; a claim for an 
increased evaluation is well grounded if the appellant 
indicates that he has suffered increased disability.  
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); Jones v. 
Brown, 7 Vet. App. 134, 138 (1994).  

The Board notes, however, that additional VA treatment 
records have yet to be obtained at the RO for use in the 
evaluation of the veteran's Fenderson claim questioning the 
propriety of the initial (noncompensable) evaluation for 
service-connected left middle finger disability.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the VA's duty to assist veterans in developing facts 
pertinent to a well-grounded claim, which is mandated by 
38 U.S.C.A. § 5107(a) (West 1991), includes obtaining 
pertinent VA medical records, even if not requested to do so 
by the veteran, when the VA is placed on notice that such 
records exist.  Ivey v. Derwinski, 2 Vet. App. 320 (1992); 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

The veteran has identified pertinent treatment in 1999 from 
the VA Medical Center (VAMC) in Tampa, Florida, regarding his 
service-connected left middle finger disorder.  Records from 
this facility have neither been obtained nor requested by the 
RO.  Additionally, while records from the Chicago, Illinois, 
VAMC were obtained from February 1998 to April 1998, the 
veteran's April 1998 claim makes reference to VA treatment 
from the "West Side" VAMC.  The claims file includes no 
documentation that the Chicago VAMC request would have 
included any records from both the West Side and Lake Side 
VAMCs located in Chicago.  Additionally, while VA treatment 
records were obtained from the Hines, Illinois, VAMC for July 
1997, the veteran has identified pertinent treatment there in 
1998 and thereafter.  Finally, the RO was able to obtain 
copies of treatment records from the VAMC located in Tomah, 
Wisconsin, but for April 1998 and May 1998 only.  

Given the above, the RO should contact the veteran and 
request that he specifically identify the dates of treatment 
received at any VAMC, from April 1997 to the present, 
including any additional VA treatment records from the VAMCs 
located in Chicago, "West Side," Hines, and Tomah, if not 
already obtained.  The RO should document its attempts to 
obtained any additional records for use in the appeal.  See 
Proscelle v. Derwinski, 2 Vet. App. at 632; Jones v. Brown, 
7 Vet. App. at 138.  Thereafter, all of the veteran's 
outstanding VA medical records should be obtained and 
associated with his claims files for consideration in the 
appeal.  

The RO should notify the veteran that he-on his own 
initiative, must obtain and submit copies of any private 
medical records with respect to his claim for service 
connection, and that any reliance on his part on the RO to 
complete such development is inappropriate.  See Counts v. 
Brown, 6 Vet. App. 473 (1994).  

The Board notes that the veteran's VA claims file, and 
documented clinical history contained therein, was not made 
available on June 1998 VA examination of the veteran's 
service-connected left finger disorder.  Additionally, the 
report makes reference to pertinent records which are not of 
record--specifically, a VA ambulatory care physician's note 
of June 4, 1998, reportedly of the Tomah VAMC and including a 
diagnosis of carpal tunnel-type syndrome (CTS) of the hands.  
The examiner neither confirmed nor ruled out the diagnosis of 
CTS, but merely gave a diagnosis of degenerative arthritis of 
the distal interphalangeal joint of the right middle finger 
of the left hand.  Symptoms of the service-connected left 
middle finger disorder were not distinguished from non-
service-connected CTS.  A copy of the referenced record 
should be obtained, and a more comprehensive VA examination 
should be obtained, to include a statement distinguishing 
service-connected symptoms from non-service-connected 
symptoms, as well as consideration of the following 
additional factors for evaluation.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court 
indicated that examinations of the joints must include 
consideration of all factors identified in 38 C.F.R. §§ 4.40 
and 4.45, including consideration of any limitation of 
movement, painful movement, weakened movement, excess 
fatigability, or incoordination, as well as such factors 
during any flare-ups or exacerbations.  The veteran has 
claimed that his service-connected left middle finger 
disorder prevents him from working due to pain, painful use, 
and limitation of use due to pain.  However, the June 1998 VA 
examination does not provide this sort of detailed 
information -- specifically concerning functional loss due to 
pain and any painful and/or weakened motion or use of the 
left middle finger -- in order to permit the Board to 
consider all applicable factors listed at 4.40 and 4.45, as 
mandated by DeLuca, supra.  

Additionally, the most recent VA examination in July 1998 
notes the veteran's complaints of pain and numbness and 
constant clumsiness of the left hand since the left middle 
finger injury, but in the most brief of terms.  Further 
detail is needed, including a descriptive statement as to the 
severity of his complaints in terms of functional impairment 
and the other factors listed at 38 C.F.R. §§ 4.40 and 4.45.  
Additionally, the existence, and severity of, such symptoms 
on flare-ups was not reported on most recent VA examination, 
as is required.  Accordingly, the examination report is 
inadequate for rating the parameters of his service-connected 
disability: the veteran should be re-examined for a more 
complete assessment of his complaints of pain, numbness, and 
functional loss on use and motion of the left middle finger.  

In regards to the veteran's claim of service connection for a 
right forearm fracture, the Court has held that VA fails in 
its duty to assist when a veteran makes particular reference 
to facts or circumstances from which additional service 
medical records may exist, and the RO makes no attempt to 
obtain copies of any such records.  See Goodwin v. Derwinski, 
1 Vet. App. 419 (1991).  Without comment as to whether the 
veteran's claim of service connection for a fracture of the 
right forearm is well grounded, the Board notes that 
preliminary development remains to be completed as the RO has 
failed to obtain copies of all of the veteran's service 
medical records.  Service medical records for the veteran's 
second period of service, from 1987 to 1993, have been 
obtained.  The RO's requests for copies of earlier service 
medical records, for his first period of service from July 
1977 to July 1980, were returned by the National Personnel 
Records Center (NPRC herein), with instructions for 
additional development.  However, the RO has failed to 
initiate the indicated development.  Specifically, in May 
1998, the RO was advised by NPRC personnel that the "RMC" 
in St. Louis should be contacted for any additional service 
medical records.  No development in this regard is documented 
in the claims file.  Additionally, with regard to service 
medical records, the veteran has repeatedly claimed treatment 
at Tripler Army Medical Center, Schofield Barracks, Hawaii 
(unspecified date), as well as Homestead Air Force Base, 
Florida, in August and September 1992, for an in-service 
right forearm fracture.  Requests for additional service 
medical records should include requests for any pertinent 
records from these two facilities, and if unavailable, then 
that fact should be clearly documented.  

Upon the completion of the above requested development with 
regard to service medical records, if the RO determines that 
no additional records are available, then the RO is reminded 
of the heightened duty to explain its findings where service 
medical records are shown to be unavailable or incomplete.  
See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

In view of the foregoing, this case is hereby REMANDED for the 
following:  

1.  The RO should contact the veteran and 
request that he submit the names and 
approximate dates of treatment at any 
VAMC for left middle finger or left hand 
disorders, as well as any right forearm 
disorder, from 1993 to the present.  

Thereafter, the RO should request, 
obtain, and associate with the claims 
folder, copies of any and all available 
VA hospital or out-patient treatment 
records from the VAMCs located in: 
Chicago, Illinois, dated both prior to 
February 1998 and from April 1998 to the 
present (both West Side and Lake Side 
facilities); Hines, Illinois, dated both 
prior to July 1997 and from July 1997 to 
the present; Tomah, Wisconsin, both prior 
to April 1998 and from May 1998 to the 
present; Tampa, Florida, dated from 
February 1993 to the present; as well as 
any other VA medical facility identified 
by the veteran, dated from February 1993 
to the present, if not already of record.  
If no, or incomplete, records are 
available, then this should be clearly 
documented.  

2.  The veteran should also be advised 
that he-on his own initiative-must 
submit copies of any private treatment 
records so as to support and well-ground 
his claim of service connection for a 
right forearm fracture.  However, the RO 
should request and obtain copies of any 
private records pertinent to treatment of 
his service-connected left middle finger 
disorder, including the University of 
Miami, and the University of Florida, 
dated from January 1992 to the present.  
Efforts in this regard should be 
documented in the claims file.  

3.  The RO should again contact the NPRC 
and request and obtain copies of the 
veteran's service medical records for his 
active duty from July 1977 to July 1980, 
to include a request for clarification as 
to the likely location of these service 
medical records.  In doing so, the RO 
should request the NPRC to clarify any 
additional necessary development in this 
regard, including the identity and 
address of "RMC," and the RO should 
request copies of the veteran's service 
personnel records for use in obtaining 
service medical records.  

Requests for additional service medical 
records should include requests for any 
medical records for treatment received by 
the veteran from July 1977 to July 1980, 
and from January 1988 to February 1993, 
at Tripler Army Medical Center, Schofield 
Barracks, Hawaii, and Homestead Air Force 
Base, Florida.  Copies of the RO's 
written request(s), and the NPRC's 
response(s), must be maintained in the 
claims file.

4.  The veteran should be scheduled for a 
VA orthopedic examination to identify all 
symptoms and residuals of his service-
connected left middle finger disorder, 
separate and apart from any non-service-
connected disorders of the fingers or 
hands, including CTS, if found on 
examination.  All necessary studies 
should be obtained, including x-ray 
studies of the left hand and middle 
finger, and nerve conduction studies if 
deemed indicated on examination.  The 
claims folder must be made available to 
the examiner for use in the study of the 
veteran's case.  

All joints affected by service-connected 
left middle finger residuals should be 
identified.  Specific joint difficulties 
such as the existence, if any, of 
traumatic arthritis, or other impairment, 
should be noted, and the examiner should 
state whether such difficulties are a 
part of service-connected left middle 
finger disorder.  A complete range of 
motion study should be conducted for the 
left middle finger distal interphalangeal 
joint, as well as any other affected 
joint(s), including the left wrist and 
left hand grip strength testing should be 
completed, if deemed a part of the 
service-connected left middle finger 
disorder.  

With respect to the veteran's service-
connected left middle finger, all related 
complaints should be recorded in full.  
The examiner should obtain a detailed 
history regarding any painful or weakened 
movement, excess fatigability with use, 
incoordination, painful motion or pain 
with use of the left middle finger (to 
include any such impairment of the left 
hand if deemed appropriate on 
examination), and determine whether the 
service-connected left middle finger 
disorder exhibits pain with use, weakened 
movement-including on lifting, grabbing, 
or use of the left hand, excess 
fatigability or incoordination.  These 
determinations should, if feasible, be 
expressed in terms of degrees of 
additional range of motion loss due to 
any pain with use, weakened movement, 
excess fatigability or incoordination.  

The examiner should also express an 
opinion as to the medical probability 
that there would be additional limits on 
functional ability during flare-ups and, 
if feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups.  If this is 
not feasible, this should be so stated.  

5.  Following completion of the 
foregoing, the RO must review the claim 
folder and ensure that all of the 
requested VA and service medical 
treatment records have been obtained.  
The RO should also complete any other 
additional development deemed necessary.  

6.  If the RO finds the claim of service 
connection for a fracture of the right 
forearm to be well grounded, the RO 
should undertake all appropriate 
development of that claim, including 
affording the veteran all appropriate VA 
examinations.  

7.  Upon completion of the above, the RO 
should re-adjudicate all claims on 
appeal, to include consideration of the 
evidence received or submitted since the 
March 1999 statement of the case (SOC).  
If any benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental SOC and given the 
opportunity to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


